UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTER ENDED: JUNE 30, 2016 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000 – 55224 AMCHI GENDYNAMY SCIENCE CORPORATION (Name of small business issuer in its charter) Delaware 47-1360654 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1809 Pritchard Way Hacienda Heights, CA (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: 626-715-9695 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer ☐ Accelerated Filer ☐ Non-accelerated Filer ☐ Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES [ X ] NO [ ] As of August 8, 2016, there were 247,207,994 shares of the registrant’s common stock, $0.0001 par value per share, outstanding. Amchi Gendynamy Science Corporation Form 10-Q For the Quarter Ended June 30, 2016 TABLE OF CONTENTS Page Part I- Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II- Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Default Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Amchi Gendynamy Science Corporation Balance Sheets June 30, December 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 324,386 $ 59,837 Prepaid expense - 7,400 Other current asset 148,571 - Total Current Assets 472,957 67,237 Other Assets: Patent Rights and Trademark 30,400 10,400 Total Assets $ 503,357 $ 77,637 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ 5,000 $ 15,000 Accrued liabilities 5,153 - Officer's compensation payable 30,000 - Payable to related party 12,359 102,172 Deposits - 60,445 Total Current Liabilities 52,512 177,617 Total Liabilities 52,512 177,617 Commitments and Contingencies (Note 5) Stockholders' Equity (Deficit): Preferred stock, $0.0001 par value, 20,000,000 shares authorized; none issued and outstanding at June 30, 2016 and December 31, 2015, respectively - - Common stock, $0.0001 par value, 500,000,000 shares authorized; 247,207,994 shares and 20,500,000 shares issued and outstanding at June 30, 2016 and December 31, 2015, respectively 24,721 2,050 Discount on common stock ) ) Additional paid in capital 646,690 1,751 Deficit accumulated during development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity $ 503,357 $ 77,637 The accompanying notes are an integral part of these unaudited financial statements. 1 Amchi Gendynamy Science Corporation Statements of Operations For The Three Months Ended June 30, For The Six Months Ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ - $ - $ - $ - Cost of Revenue - Gross Profit - Operating Expenses: General and administrative - - Total Operating Expenses - - Operating Loss From Operations ) - ) - Other Income (Expenses) 21 - 46 - Loss From Operations Before Income Tax ) - ) - Provision For Income Tax - Net Loss $ ) $ - $ ) $ - Basic and Diluted Net Loss Per Share $ ) $ - $ ) $ - Weighted Average Number of Shares Outstanding 247,207,994 20,000,000 216,875,599 20,000,000 The accompanying notes are an integral part of these unaudited financial statements. 2 Amchi Gendynamy Science Corporation Statements of Cash Flows For The Six Months Ended June 30, (Unaudited) (Unaudited) Cash Flows from Operating Activities: Net loss $ ) $ - Adjustment to reconcile net loss to net cash provided by operating activities: Expenses paid by stockholder and contributed as capital - - Changes in operating assets and liabilities: Prepaid expense 7,400 - Other current asset ) - Accounts payable ) - Accrued liabilities - Officer's compensation payable 30,000 - Deposits ) - Net Cash Used in Operating Activities ) - Cash Flows from Investing Activities - - Cash Flows from Financing Activities: Cash received from related party as advance 2,500 - Cash paid to related party against advances ) - Cash proceeds from sale of common stock 647,610 - Net Cash Provided by Financing Activities 557,797 - Net Increase in Cash and Cash Equivalents 264,549 - Cash and Cash Equivalents, Beginning of the Period 59,837 - Cash and Cash Equivalents, End of the Period $ 324,386 $ - Supplemental Disclosures of Cash Flow Information: Cash paid for income taxes $ - $ - Cash paid for interest $ - $ - Supplemental Disclosures of Non-Cash Investing and Financing Activities: Assignment of patent and trademark in exchange of common stock $ 20,000 $ - The accompanying notes are an integral part of these unaudited financial statements. 3 Amchi Gendynamy Science Corporation Notes to Financial Statements June 30, 2016 (Unaudited) NOTE 1 – NATURE OF OPERATIONS AND GOING CONCERN As used herein and except as otherwise noted, the term “Company”, “it(s)”, “our”, “us”, “we” and “Amchi” shall mean Amchi Gendynamy Science Corporation, a Delaware corporation. Amchi Gendynamy Science Corporation, formerly known as Pretty Valley Acquisition Corporation, was incorporated on May 20, 2014 under the laws of the state of Delaware. On June 18, 2014, Pretty Valley Acquisition Corporation filed a registration statement with the Securities and Exchange Commission on Form 10 by which it became a public reporting company. In September, 2015, the Company implemented a change of control by redeeming shares of existing shareholders, issuing shares to new shareholders, electing new officers and directors and accepting the resignations of its then existing officers and directors. In connection with the change of control, the shareholders of the Company and its board of directors unanimously approved the change of the Company’s name from Pretty Valley Acquisition Corporation to Amchi Gendynamy Science Corporation. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting company with a class of securities registered under the Securities Exchange Act of 1934. The Company is an early-stage development company specializing in genome dynamics editing and application. Amchi is also researching, designing and developing an experimental genome dynamic repair treatment based on the dynamic principle of genetic editing theory, utilizing electrical frequencies and a special acoustic waves to help repair DNA and RNA that may have been incorrectly encoded due to offsetting energy through the genome editing process. The Company has completed several therapy sessions with individuals in China with some success in rehabilitating and in the prevention of various hereditary genetic diseases, especially in Diabetes, including hypertension. The Company’s research is in its very early stages and there is no assurance that its therapy protocol or its energy devices will ever be able to be proved and accepted by the scientific and medical communities. Going Concern The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has not yet generated any revenue and has sustained operating losses since inception to date and allow it to continue as a going concern. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary financing to continue operations, and the attainment of profitable operations. The Company incurred a net loss of $116,785 for the six months ended June 30, 2016, used net cash in operating activities of $293,248, has a working capital surplus of $420,445, and has an accumulated deficit of $218,516 as of June 30, 2016. These factors, among others raise a substantial doubt regarding the Company’s ability to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. The accompanying financial statements do not include any adjustments to reflect the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following summary of significant accounting policies of the Company is presented to assist in the understanding of the Company’s financial statements. The financial statements and notes are the representation of the Company’s management who is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America ("GAAP") in all material respects, and have been consistently applied in preparing the accompanying financial statements. 4 Amchi Gendynamy Science Corporation Notes to Financial Statements June 30, 2016 (Unaudited) Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates of valuation of equity instruments. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and on deposit at banking institutions as well as all highly liquid short-term investments with original maturities of 90 days or less. The Company did not have cash equivalents as of June 30, 2016 and December 31, 2015, respectively. Concentration of Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and other current asset. The Company places its cash with high quality banking institutions. The Company has the cash balances in excess of the Federal Deposit Insurance Corporation limit as of June 30, 2016 and not as of December 31, 2015. Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, “
